Title: Circular to Connecticut and Massachusetts, 22 July 1780
From: Washington, George
To: 


					
						Dear Sir
						Head Quarters Bergen County 22d July 1780
					
					Unfortunately for us, the Alliance Frigate, to which the Arms and Powder we expected were committed, is not arrived. The disappointment will frustrate our prospects unless we can obtain aid from the particular States—few of which however have it in their power to afford us any. All the Arms we can muster in the public possession for our Recruits do not exceed six thousand, whereas double the number will be wanted. I am therefore compelled to request of the state of Connecticut a loan of two thousand Arms, and if they have any Cartouch Boxes as many as they can spare. It is essential that whatever of these Articles can be furnished, should be forwarded without delay to Fishkill and delivered to the Commissary of Military Stores there. I must also entreat Your Excellency to have this effected, as the Officers in the service of the Continent are without means of transportation. The time presses so much, that not a moment is to be lost.
					I again beg leave to repeat my entreaties that the measures in execution may not be suffered to relax, but may be pushed on with increased activity and exertion. The time my Dear Sir is precious beyond description—None but those thoroughly acquainted with the nature of the objects in view can form a just Idea of it.
					
					I requested your Excellency in a former letter to assist with the means of forwarding the Cloathing which came for us in the French Fleet. I repeat my request. We want to be equipped and ready to commence our operations as soon as possible, and the Credit of the troops makes it of real importance to have them clad before we appear by the side of our Allies. I have the honor to be with the sincerest Respect and Attachment Your Excellency’s Most obt humble Servt
					
						Go: Washington
					
					
						P.S. I am anxious to know as soon as possible what may be expected in the Articles of Arms and Powder.
					
				